Citation Nr: 0634512	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with his appeal, the veteran testified before a 
Decision Review Officer (DRO) at the Waco RO in May 2004 and 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing in September 2006; transcripts of both hearings 
are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) credible supporting evidence that an in-
service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  However, credible supporting evidence that the 
stressor occurred cannot consist solely of after-the-fact 
medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In a December 2004 letter, a private physician, B.R.W., M.D., 
diagnosed the veteran as having PTSD.  Dr. B.R.W. also 
indicated that the veteran had presented sufficient potential 
stressors, including frequent rocket and mortar fire attacks, 
while serving in Vietnam.  Other evidence on file shows that 
the veteran reported having served in Binh Thuy, Vietnam, 
with the 228th Supply and Service Company, 48th Transportation 
Group, of the United States Army, from January 1971 to 
December 1971.  The veteran's DD Form 214 reflects that he 
specialized in heavy equipment repair, and he was not awarded 
any decorations that are indicative of combat.  Therefore, 
the veteran's testimony as to an alleged in-service stressor 
must be corroborated by service records or other independent 
credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995); December 2004 opinion of Dr. B.R.W.

The veteran's service medical records (SMRs) and personnel 
records have been obtained, as have private and VA Medical 
Center (VAMC) records documenting the veteran's treatment for 
PTSD and major depressive disorder.  The veteran has not made 
VA aware of any pertinent medical records that have not been 
obtained.  The veteran has submitted a buddy statement 
addressing some of his in-service stressors, as well as a 
statement from his preacher discussing the veteran's recent 
behavior.  The veteran has also submitted casualty reports 
and operational reports from the period during which he was 
stationed in Binh Thuy.  

The veteran has described several in-service stressors that 
he believes may have contributed to the development of his 
PTSD.  Some of these stressors may not be verifiable through 
a records search.  These include several general instances in 
which the veteran describes being shot at while on perimeter 
duty and a situation in which no one was injured when a 
soldier fired his weapon in the barracks.  Other stressors, 
however, may potentially be verified.  For example, the 
veteran has testified to a rocket and mortar attack that hit 
his barracks, causing injuries and fatalities, and has stated 
that he was in the motor pool approximately 150 yards from 
his billeting area when attacks occurred.  One or more of 
these attacks may have occurred in June 1971.  He has also 
described a specific situation in which five soldiers were 
killed.  Because VA may be able to corroborate these latter 
stressors, this case is remanded for further development.


Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
provide complete details regarding his 
alleged stressors.  The RO should explain 
to the veteran that he must provide 
sufficient detail regarding the alleged 
stressors in order for the VA to assist 
the veteran in verifying the stressors, 
including names, dates and specific 
locations regarding any claimed stressful 
event.

2.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint Services 
Records Research Center (JSRRC), in light 
of any additional information that the 
veteran submits.  The RO should provide 
JSRRC with the veteran's claims file and a 
description of the veteran's alleged 
stressors with the request for 
verification.

3.  If an in-service stressor is 
independently verified, the veteran should 
be accorded a VA examination by a 
psychiatrist to determine the nature and 
etiology of any PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  If PTSD is diagnosed, the 
examiner should specify whether it is at 
least as likely as not that his verified 
stressor is responsible for such a 
disorder.  If a different psychiatric 
disorder is diagnosed, the examiner must 
opine whether it is at least as likely as 
not that the disorder is related to 
service.

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
      Acting Veterans Law Judge, Board of Veterans' 
Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


